Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are considered in this Non-Final Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/21/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action. 

Claim Objections
Claims 1-4, 6-8, 10-11, 13-15 and 18 are objected to because of the following informalities: The instant claims recite the abbreviated term “HIT.” However, before using this term in its abbreviated form, it should first be presented in the claims (at least in the independent claims) in its unabridged form in order to properly identify/define the term.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).

Claim 1 recites the claim language of “the HIT assigner configured to determine, for each HIT execution to be assigned to the contributor, whether to assign a gold HIT or a regular HIT based on combining a source of randomness with the adjusted confidence score.”  

Claims 7 and 14 recites the claim language of “first determining, by combining a first probability value for the contributor with a source of randomness, that a gold HIT should be presented to the contributor…second determining, by combining the second probability value with a source of randomness, whether a gold HIT or a regular HIT should next be presented to the contributor.”

However, the claim language reciting “the HIT assigner configured to determine, for each HIT execution to be assigned to the contributor, whether to assign a gold HIT or a regular HIT based on combining a source of randomness with the adjusted confidence score” and “first determining, by combining a first probability value for the contributor with a source of randomness, that a gold HIT should be presented to the contributor…second determining, by combining the second probability value with a source of randomness, whether a gold HIT or a regular HIT should next be presented to the contributor” is so lacking in descriptive support in the specification, drawings, or within the originally filed claims such that one skilled in the art would be unable to reasonably conclude that the inventor had possession of the claimed invention.  Specifically, a review of the original disclosure indicates a complete absence of any explicit, inherent, or implicit description of the recited “the HIT assigner configured to determine, for each HIT execution to be assigned to the contributor, whether to assign a gold HIT or a regular HIT based on combining a source of randomness with the adjusted confidence score” and “first determining, by combining a first probability value for the contributor with a source of randomness, that a gold HIT should be presented to the contributor…second determining, by combining the second probability value with a source of randomness, whether a gold HIT or a regular HIT should next be presented to the contributor.” Applicant’s Specification describes on page 6 that a “facility generates a random number between 0 and 1 and decides whether to assign a Regular or a Gold HIT.” However, the Applicant’s Specification fails to describe any combination of a probability value or confidence score with the random number for determining whether to assign a gold HIT or regular HIT. Accordingly, claims 1, 7 and 14 are rejected for failure to comply with the written description requirement.

Claims 2-6, 8-13 and 15-20 depend on Claims 1, 7 and 14, respectively, and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claims 10 and 18 recite the claim language of “empirically determining the increasing confidence step, the decreasing confidence step, and the suspicion kernel function with respect to HITs of the distinguished job type.”

However, the claim language reciting “empirically determining the increasing confidence step, the decreasing confidence step, and the suspicion kernel function with respect to HITs of the distinguished job type” is so lacking in descriptive support in the specification, drawings, or within the originally filed claims such that one skilled in the art would be unable to reasonably conclude that the inventor had possession of the claimed invention.  Specifically, a review of the original disclosure indicates a complete absence of any explicit, inherent, or implicit description of the recited “empirically determining the increasing confidence step, the decreasing confidence step, and the suspicion kernel function with respect to HITs of the distinguished job type.” Applicant’s Specification, on page 1, specifies “common types of Human Intelligence Tasks.” However, there is no mention to the claimed “empirically determining the increasing confidence step, the decreasing confidence step, and the suspicion kernel function with respect to HITs of the distinguished job type.” Accordingly, claims 10 and 18 are rejected for failure to comply with the written description requirement.

Claims 13 and 20 recite the claim language of “if the adjusted accuracy score is below an accuracy threshold, suspending the presentation of HITs to the contributor.”

However, the claim language reciting “if the adjusted accuracy score is below an accuracy threshold, suspending the presentation of HITs to the contributor” is so lacking in descriptive support in the specification, drawings, or within the originally filed claims such that one skilled in the art would be unable to reasonably conclude that the inventor had possession of the claimed invention.  Specifically, a review of the original disclosure indicates a complete absence of any explicit, inherent, or implicit description of the recited “if the adjusted accuracy score is below an accuracy threshold, suspending the presentation of HITs to the contributor.” Applicant’s Specification identifies a “Gold Score Threshold(s): one or more thresholds that, when reached, trigger certain penalizing actions for the contributor” (See Specification at 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed system in claims 1-6; and the claimed method in claims 14-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-6 and 14-20. However, claims 7-13 are directed to “one or more computer memories,” which fails Step 1 of the eligibility test. In particular, the claims and Applicant’s Specification fail to preclude the “one or more computer memories” itself from
encompassing transitory embodiments (e.g., signal). Therefore, claims 7-13 are interpreted as
covering transitory embodiments (signals). Accordingly, claims 7-13 fail Step 1 of the subject matter
eligibility inquiry.

In accordance with Step 2A, Prong One, Claims 1-6 and 14-20, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

a gold comparator configured to determine whether a gold HIT assigned to the contributor by a HIT assigner was answered correctly; 
a confidence calculator configured to adjust a confidence score for the contributor based on whether the gold comparator determined that the gold HIT was answered correctly; 
a suspicion calculator configured to use a suspicion kernel function to determine an updated suspicion level for the contributor from the adjusted confidence score; 
the HIT assigner configured to determine, for each HIT execution to be assigned to the contributor, whether to assign a gold HIT or a regular HIT based on combining a source of randomness with the adjusted confidence score; and 
a gold score combinator configured to maintain a gold score for the contributor by aggregating the results for gold HITs assigned to the contributor determined by the gold comparator.

first determining, by combining a first probability value for the contributor with a source of randomness, that a gold HIT should be presented to the contributor; 
in response to the first determining, presenting a gold HIT to the contributor; 
receiving a response to the presented gold HIT; 
where the received response is correct, reducing the first probability value to obtain a second probability value; 
where the received response is incorrect, increasing the first probability value to obtain the second probability value; and 
second determining, by combining the second probability value with a source of randomness, whether a gold HIT or a regular HIT should next be presented to the contributor.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites 

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “a computing system, comprising: one or more processors and one or more memories collectively having contents adapted to be executed by the one or more processors to cause the instantiation and operation of a dynamic gold HIT assignment system;” and “one or more computer memories collectively having contents configured to cause a computing system to perform a method” for receiving/transmitting data (e.g. “receiving a response;”  etc.); processing data (e.g. “determine whether a gold HIT assigned to the contributor by a HIT assigner was answered correctly;” “adjust a confidence score for the contributor based on whether the gold comparator determined that the gold HIT was answered correctly;” etc.); storing data, displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite the additional elements – “a computing system, comprising: one or more processors and one or more memories collectively having contents adapted to be executed by the one or more processors to cause the instantiation and operation of a dynamic gold HIT assignment system;” and “one or more computer memories collectively having contents configured to cause a computing system to perform a method.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of determining the distribution of tasks to human workers) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication computer systems and other devices 100 can include server computer systems, cloud computing platforms or virtual machines in other configurations, desktop computer systems, laptop computer systems, netbooks, mobile phones, personal digital assistants, televisions, cameras, automobile computers, electronic media players, etc.” As additional evidence of conventional
computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing,
and storing data;” “performing repetitive calculations” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 2-6, 8-13 and 15-20 recite elements that narrow the metes and bounds of the abstract
idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US Patent Application Publication, 2015/0178659, hereinafter referred to as Dai).

As per Claim 7, Dai discloses one or more computer memories collectively having contents configured to cause a computing system to perform a method with respect to a crowdsourcing platform contributor, the method comprising: 

a)	first determining, by combining a first probability value for the contributor with a source of randomness, that a gold HIT should be presented to the contributor; in response to the first determining, presenting a gold HIT to the contributor; receiving a response to the presented gold HIT
(Dai: ¶0019, 0022-0024, 0031, 0056 and 0064-0067: The crowdsourcing platform can provide individual units of work for the task to workers for completion. The units of work can be provided to the workers to achieve a desired accuracy level for the task. Gold units are provided to workers to track the accuracy of the workers. Gold sets can be dynamically updated to remove gold units from tasks that are too subjective. Subjectiveness is measured by the accuracy of an individual’s response, see equation in ¶0056. See ¶0064, where it can be determined that a gold unit percentage is maintained for a task. This first gold unit percentage can be a random gold unit. Examiner notes that tasks that have gold units removed are regular tasks.); 

b)	 where the received response is correct, reducing the first probability value to obtain a second probability value; where the received response is incorrect, increasing the first probability value to obtain the second probability value (Dai: ¶0040 and 0046: Individual accuracies can provide a measure of the probability that the response provided by the particular worker is correct. The confidence level can be calculated based on the individual accuracies associated with the workers completing the unit of work. For example, unit of work can receive unanimous answers accuracies a1, a2, a3. The confidence level for this example can be computed as 1-(1-a1)(1-a2)(1-a3). Examiner notes that given higher individual accuracies, where more responses are received correctly (e.g. a high accuracy of 90% or 0.9), the computed probability is reduced in the equation 1-a (e.g. 1-0.9= 0.1). Alternatively, the computed probability would be increased with a lower individual accuracy. Further, the multiplicity provided by the equation, (1-a1)(1-a2)(1-a3), would denote an even further reduction/increase in probability value with a higher/lower accuracy, respectively.); and 

c)	second determining, by combining the second probability value with a source of randomness, whether a gold HIT or a regular HIT should next be presented to the contributor (Dai: ¶0019, 0022-0024 and 0031: The crowdsourcing platform can provide individual units of work for the task to workers for completion. The units of work can be provided to the workers to achieve a desired accuracy level for the task. Gold units are provided to workers to track the accuracy of the workers. Gold sets can be dynamically updated to remove gold units from tasks that are too subjective. Subjectiveness is measured by the accuracy of an individual’s response, see equation in ¶0056. See ¶0064 where a first gold unit percentage p is adjusted to a second gold unit percentage p' by a random amount. Examiner notes that tasks that have gold units removed are regular tasks.).

As per Claim 8, Dai discloses the one or more computer memories of claim 7, the method further comprising: next presenting to the contributor a gold HIT or a regular HIT in accordance with the second determining (Dai: ¶0022-0024: The crowdsourcing platform can provide individual units of work for the task to workers for completion. The units of work can be provided to the workers to achieve a desired accuracy level for the task. Gold units are provided to workers to track the accuracy of the workers.).

As per Claim 13, Dai discloses the one or more computer memories of claim 7, the method further comprising: where the received response is correct, reducing an accuracy score for the contributor to obtain an adjusted accuracy score; where the received response is incorrect, increasing the accuracy score to obtain an adjusted accuracy score; if the adjusted accuracy score is below an accuracy (Dai: ¶0023, ¶0040 and 0046: Individual accuracies can provide a measure of the probability that the response provided by the particular worker is correct. The confidence level can be calculated based on the individual accuracies associated with the workers completing the unit of work. For example, unit of work can receive unanimous answers accuracies a1, a2, a3. The confidence level for this example can be computed as 1-(1-a1)(1-a2)(1-a3). The individual accuracy associated with the workers can provide certain tasks only to workers that meet a threshold level of accuracy. If the accuracy of the worker falls below a certain threshold, the worker can be prevented from performing further units of work for the task. Examiner notes that given higher individual accuracies, where more responses are received correctly (e.g. a high accuracy of 90% or 0.9), the computed probability is reduced in the equation 1-a (e.g. 1-0.9= 0.1). Alternatively, the computed probability would be increased with a lower individual accuracy. Further, the multiplicity provided by the equation, (1-a1)(1-a2)(1-a3), would denote an even further reduction/increase in probability value with a higher/lower accuracy, respectively.).

As per Claim 14, Dai discloses a method in a computing system performed with respect to a crowdsourcing platform contributor, the method comprising: 

a)	first determining, by combining a first probability value for the contributor with a source of randomness, that a gold HIT should be presented to the contributor; in response to the first determining, presenting a gold HIT to the contributor; receiving a response to the presented gold HIT 
 (Dai: ¶0019, 0022-0024, 0031, 0056 and 0064-0067: The crowdsourcing platform can provide individual units of work for the task to workers for completion. The units of work can be provided to the workers to achieve a desired accuracy level for the task. Gold units are provided to workers to track the accuracy of the workers. Gold sets can be dynamically updated to remove gold units from tasks that are too subjective. Subjectiveness is measured by the accuracy of an individual’s response, see equation in ¶0056. See ¶0064, where it can be determined that a gold unit percentage is maintained for a task. This first gold unit percentage can be a random gold unit. Examiner notes that tasks that have gold units removed are regular tasks.); 

b)	where the received response is correct, reducing the first probability value to obtain a second probability value; where the received response is incorrect, increasing the first probability value to obtain the second probability value; (Dai: ¶0023, ¶0040 and 0046: Individual accuracies can provide a measure of the probability that the response provided by the particular worker is correct. The confidence level can be calculated based on the individual accuracies associated with the workers completing the unit of work. For example, unit of work can receive unanimous answers accuracies a1, a2, a3. The confidence level for this example can be computed as 1-(1-a1)(1-a2)(1-a3). The individual accuracy associated with the workers can provide certain tasks only to workers that meet a threshold level of accuracy. If the accuracy of the worker falls below a certain threshold, the worker can be prevented from performing further units of work for the task. Examiner notes that given higher individual accuracies, where more responses are received correctly (e.g. a high accuracy of 90% or 0.9), the computed probability is reduced in the equation 1-a (e.g. 1-0.9= 0.1). Alternatively, the computed probability would be increased with a lower individual accuracy. Further, the multiplicity provided by the equation, (1-a1)(1-a2)(1-a3), would denote an even further reduction/increase in probability value with a higher/lower accuracy, respectively.); and 

c)	second determining, by combining the second probability value with a source of randomness, whether a gold HIT or a regular HIT should next be presented to the contributor (Dai: ¶0019, 0022-0024 and 0031: The crowdsourcing platform can provide individual units of work for the task to workers for completion. The units of work can be provided to the workers to achieve a desired accuracy level for the task. Gold units are provided to workers to track the accuracy of the workers. Gold sets can be dynamically updated to remove gold units from tasks that are too subjective. Subjectiveness is measured by the accuracy of an individual’s response, see equation in ¶0056. See ¶0064 where a first gold unit percentage p is adjusted to a second gold unit percentage p' by a random amount. Examiner notes that tasks that have gold units removed are regular tasks.).

As per Claim 15, Dai discloses the method of claim 14, the method further comprising: next presenting to the contributor a gold HIT or a regular HIT in accordance with the second determining (Dai: ¶0019, 0022-0024: The crowdsourcing platform can provide individual units of work for the task to workers for completion. The units of work can be provided to the workers to achieve a desired accuracy level for the task. Gold units are provided to workers to track the accuracy of the workers. Gold sets can be dynamically updated to remove gold units from tasks that are too subjective. Examiner notes that tasks that have gold units removed are regular tasks.).

As per Claim 20, Dai discloses the method of claim 14, further comprising: where the received response is correct, reducing an accuracy score for the contributor to obtain an adjusted accuracy score; where the received response is incorrect, increasing the accuracy score to obtain an adjusted accuracy score; if the adjusted accuracy score is below an accuracy threshold, suspending the presentation of HITs to the contributor (Dai: ¶0023, ¶0040 and 0046: Individual accuracies can provide a measure of the probability that the response provided by the particular worker is correct. The confidence level can be calculated based on the individual accuracies associated with the workers completing the unit of work. For example, unit of work can receive unanimous answers accuracies a1, a2, a3. The confidence level for this example can be computed as 1-(1-a1)(1-a2)(1-a3). The individual accuracy associated with the workers can provide certain tasks only to workers that meet a threshold level of accuracy. If the accuracy of the worker falls below a certain threshold, the worker can be prevented from performing further units of work for the task. Examiner notes that given higher individual accuracies, where more responses are received correctly (e.g. a high accuracy of 90% or 0.9), the computed probability is reduced in the equation 1-a (e.g. 1-0.9= 0.1). Alternatively, the computed probability would be increased with a lower individual accuracy. Further, the multiplicity provided by the equation, (1-a1)(1-a2)(1-a3), would denote an even further reduction/increase in probability value with a higher/lower accuracy, respectively.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6, 9-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US Patent Application Publication, 2015/0178659, hereinafter referred to as Dai) in view of Martin et al. (US Patent Application Publication, 2021/0042577, hereinafter referred to as Martin).

As per Claim 1, Dai discloses computing system, comprising: one or more processors; and one or more memories collectively having contents adapted to be executed by the one or more processors to cause the instantiation and operation of a dynamic gold HIT assignment system with respect to a contributor, the dynamic gold HIT assignment system (Dai: See ¶0072-0075 for computing systems with one or more processors and memories.) comprising: 

a)	a gold comparator configured to determine whether a gold HIT assigned to the contributor by a HIT assigner was answered correctly (Dai: ¶0022-0024 and 0033: The accuracy of responses by a contributor can be monitored and compared to the responses from another time period to determine the accuracy of the response. The determination of accuracy is used to adjust the gold unit percentage.); 

b)	a confidence calculator configured to adjust a confidence score for the contributor based on whether the gold comparator determined that the gold HIT was answered correctly (Dai: ¶0022-0024, 0033 and 0044: The accuracy of responses by a contributor can be monitored and compared to the responses from another time period to determine the accuracy of the response. The determination of accuracy is used to adjust the gold unit percentage. Once the worker accuracy information has been obtained, the method can calculate a confidence level for
the unit of work. The confidence level provides a measure of the probability that the most common response to the unit of work is the correct response.); 
 
c)	a suspicion calculator configured to use a … function to determine an updated suspicion level for the contributor from the adjusted confidence score (Dai: ¶0023, 0042: The crowdsourcing platform estimates the accuracy of worker responses. The worker accuracy associated with the workers can provide certain tasks only to workers that meet a threshold level of accuracy. For instance, the crowdsourcing platform can track the accuracy of a worker during completion of the task. The accuracy associated with the workers can be updated in real time as the workers provide responses to the units of work for the task. If the accuracy of the worker falls below a certain threshold, the worker can be suspended from performing further units of work for the task. See ¶0046, where a computed confidence level that is updated with an aggregate of accuracies.).

d)	the HIT assigner configured to determine, for each HIT execution to be assigned to the contributor, whether to assign a gold HIT or a regular HIT based on combining a source of randomness with the adjusted confidence score (Dai: ¶0019, 0022-0024 and 0031: The crowdsourcing platform can provide individual units of work for the task to workers for completion. The units of work can be provided to the workers to achieve a desired accuracy level for the task. Gold units are provided to workers to track the accuracy of the workers. Gold sets can be dynamically updated to remove gold units from tasks that are too subjective. Subjectiveness is measured by the accuracy of an individual’s response, see equation in ¶0056. See ¶0064 where a first gold unit percentage p is adjusted to a second gold unit percentage p' by a random amount. Examiner notes that tasks that have gold units removed are regular tasks.); and 

e)	a gold score combinator configured to maintain a gold score for the contributor by aggregating the results for gold HITs assigned to the contributor determined by the gold comparator (Dai: ¶0068-0070: The responses to the gold units can be used to compute an expected accuracy. The expected accuracy is an aggregate of responses to assigned gold units. See the gold score probability score in ¶0069.).

Dai does not explicitly disclose; however, Martin discloses a suspicion kernel function (Martin: ¶0136: Confidence estimates are empirically determined. See kernel function in in Fig. 3.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Dai with Martin’s determining confidence measures for tasks because the references are analogous/compatible since each is directed toward features for dynamically crowdsourcing tasks with confidence levels, and because incorporating Martin’s determining confidence measures for tasks in Dai would have served Dai's pursuit of providing a confidence level for a unit of work (See Dai, ¶0028); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Dai in view of Martin discloses the computing system of claim 1, the dynamic gold HIT assignment system further comprising a HIT… HITs assigned to the contributor by the HIT assigner and… HITs (Dai: ¶0019-0020: A system for dynamically and automatically selecting a gold set of tasks for a worker based on the accuracy associated with the assigned worker.)

Dai does not explicitly disclose; however, Martin discloses a… user interface component configured to present to the contributor… assigned to the contributor by the… assigner and receive from the contributor answers (Martin: ¶0070-0072: A task user interface presents a labeling request task assigned to a human labeler. Through the task user interface, the assigned human labeler responds to the labeling request with a task result.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Dai with Martin’s user interface for presenting an assigned task because the references are analogous/compatible since each is directed toward features for dynamically crowdsourcing tasks with confidence levels, and because incorporating Martin’s user interface for presenting an assigned task in Dai would have served Dai's pursuit of receiving tasks from a worker computing device (See Dai, Fig. 6); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

As per Claim 3, Dai in view of Martin discloses the computing system of claim 1, the dynamic gold HIT assignment system further comprising a confidence initializer configured to initially set the confidence score to a starting confidence score (Dai: ¶0028-0029 and 0047: The confidence level of the unit of work is determined based at least in part on an accuracy associated with workers providing a response to the unit of work. The accuracy can be an average accuracy or can be individual accuracies associated with workers completing the unit of work. If the task is a relatively new task such that no worker accuracy information is available, the accuracy information can be based on worker accuracies or ratings from similar tasks. Examiner notes that a starting confidence score for a task is initially set based on the determined average accuracies explained in the citation above.).

As per Claim 4, Dai in view of Martin discloses the computing system of claim 1 wherein the confidence calculator is further configured to increase the confidence score by an increasing confidence step where the gold comparator determines that the gold HIT was answered correctly, and decrease the confidence score by a decreasing confidence step where the gold comparator determines that the gold HIT was answered incorrectly (Dai: ¶0024, 0028 and 0069: A gold unit is a unit of work with a known correct response that is provided to a worker to assess the accuracy of the worker. During the completion of a task, a certain percentage of the units of work provided to the worker are gold units. This percentage will be referred to as the gold unit percentage for a given task. The number of gold units responded to correctly by the worker provides a measure of the accuracy of the worker. For instance, if the worker responds to 9 out of 10 gold units correctly, the worker can be estimated to have an accuracy of about 90%. The confidence level of the unit of work is determined based on an accuracy associated with workers providing a response to the unit of work. See ¶0046 where the confidence level can be calculated based on the individual accuracies associated with the workers completing the unit of work. For example, unit of work can receive unanimous answers accuracies a1, a2, a3. The confidence level for this example can be computed as 1-(1-a1)(1-a2)(1-a3). Examiner notes that given higher individual accuracies, where more responses are received correctly (e.g. a high accuracy of 90% or 0.9), the computed probability is reduced in the equation 1-a (e.g. 1-0.9= 0.1). Alternatively, the computed probability would be increased with a lower individual accuracy.).

As per Claim 5, Dai in view of Martin discloses the computing system of claim 1 wherein the confidence variation calculator is further configured to constrain the adjusted confidence score between a minimum confidence score and a maximum confidence score (Dai: ¶0062-0065: The confidence level threshold can be dynamically adjusted, such that the gold unit tasks selected can determine an optimum gold unit percentage.  The confidence level threshold for a unit of work to achieve gold unit status is predefined to ensure that a unit of work is greater than the threshold [minimum]. See also ¶0065 for a maximum gold unit percentage.).

As per Claim 6, Dai in view of Martin discloses the computing system of claim 1, the dynamic gold HIT assignment system further comprising a contributor evaluator compares the gold score maintained for the contributor by the gold score combinator to a gold score threshold to determine whether to suspend the HIT assigner's assignment of HITs to the contributor (Dai: ¶0023: The crowdsourcing platform estimates the accuracy of worker responses. The worker accuracy associated with the workers can provide certain tasks only to workers that meet a threshold level of accuracy. For instance, the crowdsourcing platform can track the accuracy of a worker during completion of the task. If the accuracy of the worker falls below a certain threshold, the worker can be prevented from performing further units of work for the task.).

As per Claim 9, Dai discloses the one or more computer memories of claim 7 wherein reducing the first probability value to obtain a second probability value comprises: increasing by an increasing confidence step a first confidence value for the contributor corresponding to the first probability value; (Dai: ¶0040 and 0046: Individual accuracies can provide a measure of the probability that the response provided by the particular worker is correct. The confidence level can be calculated based on the individual accuracies associated with the workers completing the unit of work. For example, unit of work can receive unanimous answers accuracies a1, a2, a3. The confidence level for this example can be computed as 1-(1-a1)(1-a2)(1-a3). Examiner notes that given higher individual accuracies, where more responses are received correctly (e.g. a high accuracy of 90% or 0.9), the computed probability is reduced in the equation 1-a (e.g. 1-0.9= 0.1). Alternatively, the computed probability would be increased with a lower individual accuracy. Given, that the probability function relies on more than on accuracies, the second probability value is subject to the first probability value.).

Dai does not explicitly disclose; however, Martin discloses the suspicion kernel function (Martin: ¶0136: Confidence estimates are empirically determined. See kernel function in in Fig. 3.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Dai with Martin’s determining confidence measures for tasks because the references are analogous/compatible since each is directed toward features for dynamically crowdsourcing tasks with confidence levels, and because incorporating Martin’s determining confidence measures for tasks in Dai would have served Dai's pursuit of providing a confidence level for a unit of work (See Dai, ¶0028); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 10, Dai in view of Martin discloses the one or more computer memories of claim 9 wherein the presented gold HIT is of a distinguished job type, the method further comprising:… determining the increasing confidence step, the decreasing confidence step,… with respect to HITs of the distinguished job type (Dai: ¶0038 and 0069: A gold unit task is assessed based on the type of task it is and that is used to determine the confidence level for the unit of work See ¶0069 where the equation evaluates correct/incorrect answers increase/decrease an accuracy probability used for the confidence level.).

Dai does not explicitly disclose; however, Martin discloses empirically determining the… confidence step… and the suspicion kernel function (Martin: ¶0136: Confidence estimates are empirically determined. See kernel function in in Fig. 3.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Dai with Martin’s determining confidence measures for tasks because the references are analogous/compatible since each is directed toward features for dynamically crowdsourcing tasks with confidence levels, and because incorporating Martin’s determining confidence measures for tasks in Dai would have served Dai's pursuit of providing a confidence level for a unit of work (See Dai, ¶0028); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 11, Dai in view of Martin discloses the one or more computer memories of claim 9 wherein the presented gold HIT is of a distinguished job type, the method further comprising: 

a)	determining the increasing confidence step, the decreasing confidence step, and the… function with respect to HITs of the distinguished job type (Dai: ¶0038 and 0069: A gold unit task is assessed based on the type of task it is and that is used to determine the confidence level for the unit of work See ¶0069 where the equation evaluates correct/incorrect answers increase/decrease an accuracy probability used for the confidence level.);

b)	dividing jobs of the job type into a plurality of phases (Dai: ¶0033: Jobs may be monitored and compared respective to a plurality of time periods.  See a gold unit task is assessed based on the type of task in ¶0038.); 

d)	the increasing confidence step, the decreasing confidence step, and the …function with respect to HITs of the distinguished job type (Dai: ¶0038 and 0069: A gold unit task is assessed based on the type of task it is and that is used to determine the confidence level for the unit of work See ¶0069 where the equation evaluates correct/incorrect answers increase/decrease an accuracy probability used for the confidence level.).

Dai does not explicitly disclose; however, Martin discloses:

A and d)	the suspicion kernel function (Martin: ¶0136: Confidence estimates are empirically determined. See kernel function in in Fig. 3.);

b)	via simulation… for each of a plurality of contributor archetypes, determining a probability that contributors of the contributor archetype will fail at each of the phases (Martin: Fig. 7 and ¶0123-0128: A distribution path may be dynamically determined by simulating confidence constraints used to identify contributor types to achieve a desired confidence threshold for an overall result. The confidence estimate provided by the contributor determines a probability of accuracy. See contributor types in Fig. 7 (e.g. blind judgement human labeler; open judgement human labeler, etc. Examiner notes that a probability of accuracy is reciprocally a probability of failure.); 

c)	for each of a plurality of simulation scenarios: establishing a distribution of simulation scenario contributors across contributor types; operating a simulation in accordance with the simulation scenario (Martin: Fig. 7 and ¶0123-0128: A distribution path may be dynamically determined by simulating confidence constraints used to identify contributor types to achieve a desired confidence threshold for an overall result. See contributor types in Fig. 7 (e.g. blind judgement human labeler; open judgement human labeler, etc.));

d)	selecting… on the basis of the operated simulations (Martin: Fig. 7 and ¶0123-0128: A distribution path may be dynamically determined by simulating confidence constraints used to identify contributor types to be selected to achieve a desired confidence threshold for an overall result.) 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Dai with Martin’s determining confidence measures for tasks because the references are analogous/compatible since each is directed toward features for dynamically crowdsourcing tasks with confidence levels, and because incorporating Martin’s determining confidence measures for tasks in Dai would have served Dai's pursuit of providing a confidence level for a unit of work (See Dai, ¶0028); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Dai discloses the one or more computer memories of claim 7.

Dai does not explicitly disclose; however, Martin discloses further comprising: bounding the second probability value within an acceptable range of probability values (Martin: ¶0129-0134: Confidence relates to the probability that a given label result is accurate. As an indication of probability, confidence estimates range between 0 and 1. A confidence estimate, P(Xc), the probability that a single labeler is correct for a single label. These additional probability values are calculated based on counts/frequencies of actions observed on the platform similar to how counts can be used to generate simple granular confidence estimates. Examiner notes that the counts used for calculating confidence estimate probabilities are based on the correctness for each label result task.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Dai with Martin’s determining confidence measures for tasks because the references are analogous/compatible since each is directed toward features for dynamically crowdsourcing tasks with confidence levels, and because incorporating Martin’s determining confidence measures for tasks in Dai would have served Dai's pursuit of providing a confidence level for a unit of work (See Dai, ¶0028); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Dai discloses the method of claim 14 wherein reducing the first probability value to obtain a second probability value comprises: increasing by an increasing confidence step a first confidence value for the contributor corresponding to the first probability value; and subjecting the increased first confidence value to a …function to obtain the second probability value, and wherein increasing the first probability value to obtain a second probability value comprises: reducing by a decreasing confidence step the first confidence value for the contributor corresponding to the first probability value; and subjecting the reduced first confidence value to the… function to obtain the second probability value (Dai: ¶0040 and 0046: Individual accuracies can provide a measure of the probability that the response provided by the particular worker is correct. The confidence level can be calculated based on the individual accuracies associated with the workers completing the unit of work. For example, unit of work can receive unanimous answers accuracies a1, a2, a3. The confidence level for this example can be computed as 1-(1-a1)(1-a2)(1-a3). Examiner notes that given higher individual accuracies, where more responses are received correctly (e.g. a high accuracy of 90% or 0.9), the computed probability is reduced in the equation 1-a (e.g. 1-0.9= 0.1). Alternatively, the computed probability would be increased with a lower individual accuracy. Given, that the probability function relies on more than on accuracies, the second probability value is subject to the first probability value.).

Dai does not explicitly disclose; however, Martin discloses the suspicion kernel function (Martin: ¶0136: Confidence estimates are empirically determined. See kernel function in in Fig. 3.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Dai with Martin’s determining confidence measures for tasks because the references are analogous/compatible since each is directed toward features for dynamically crowdsourcing tasks with confidence levels, and because incorporating Martin’s determining confidence measures for tasks in Dai would have served Dai's pursuit of providing a confidence level for a unit of work (See Dai, ¶0028); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 17, Dai in view of Martin discloses the method of claim 16 wherein the suspicion… function is a decreasing continuous function (See ¶0066 where the algorithm is a descending algorithm.).

Dai does not explicitly disclose; however, Martin discloses the suspicion kernel function (Martin: ¶0136: Confidence estimates are empirically determined. See kernel function in in Fig. 3.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Dai with Martin’s determining confidence measures for tasks because the references are analogous/compatible since each is directed toward features for dynamically crowdsourcing tasks with confidence levels, and because incorporating Martin’s determining confidence measures for tasks in Dai would have served Dai's pursuit of providing a confidence level for a unit of work (See Dai, ¶0028); and further obvious since the claimed invention is merely a combination of old elements, and in the 
As per Claim 18, Dai in view of Martin discloses the method of claim 16 wherein the presented gold HIT is of a distinguished job type, the method further comprising:… determining the increasing confidence step, the decreasing confidence step, …with respect to HITs of the distinguished job type (Dai: ¶0038 and 0069: A gold unit task is assessed based on the type of task it is and that is used to determine the confidence level for the unit of work See ¶0069 where the equation evaluates correct/incorrect answers increase/decrease an accuracy probability used for the confidence level.).

Dai does not explicitly disclose; however, Martin discloses empirically determining the… confidence step… and the suspicion kernel function (Martin: ¶0136: Confidence estimates are empirically determined. See kernel function in in Fig. 3.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Dai with Martin’s determining confidence measures for tasks because the references are analogous/compatible since each is directed toward features for dynamically crowdsourcing tasks with confidence levels, and because incorporating Martin’s determining confidence measures for tasks in Dai would have served Dai's pursuit of providing a confidence level for a unit of work (See Dai, ¶0028); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Dai discloses the method of claim 14.

Dai does not explicitly disclose; however, Martin discloses further comprising: bounding the second probability value within an acceptable range of probability values (Martin: ¶0129-0134: Confidence relates to the probability that a given label result is accurate. As an indication of probability, confidence estimates range between 0 and 1. A confidence estimate, P(Xc), the probability that a single labeler is correct for a single label. These additional probability values are calculated based on counts/frequencies of actions observed on the platform similar to how counts can be used to generate simple granular confidence estimates. Examiner notes that the counts used for calculating confidence estimate probabilities are based on the correctness for each label result task.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Dai with Martin’s determining confidence measures for tasks because the references are analogous/compatible since each is directed toward features for dynamically crowdsourcing tasks with confidence levels, and because incorporating Martin’s determining confidence measures for tasks in Dai would have served Dai's pursuit of providing a confidence level for a unit of work (See Dai, ¶0028); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al. (FROG: A Fast and Reliable Crowdsourcing Framework): Intelligently assigning tasks to workers, such that the latencies of tasks are reduced and the expected accuracies of tasks are met.
 
Sorde et al. (US 2016/0148168): The disclosed embodiments illustrate methods and systems for distributing crowdsourcing tasks.


Pelt et al. (US 2012/0265573): Systems and methods of dynamic optimization for data quality control in crowd sourcing tasks to crowd labor are disclosed. In one aspect, embodiments of the present disclosure include a method, which may be implemented on 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683